Citation Nr: 1455016	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  13-20 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to November 1956. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran did not indicate on his substantive appeal form whether he desired to have a Board hearing.  By letter dated December 2013, the RO provided the Veteran with another hearing election form and requested a response.  The Veteran has not responded to that letter and there is no indication that the letter was returned as undeliverable.  Accordingly, the Board will proceed with adjudication of this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 2001 decision, the RO found that the Veteran had not submitted new and material evidence adequate to reopen the claim for service connection for residuals of a low back disability.  The Veteran did not appeal that decision and no relevant evidence was received within the appeal period for the decision; the decision is final.

2.  The evidence submitted since the September 2001 decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.

CONCLUSIONS OF LAW

1.  The September 2001 rating decision that declined to reopen service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been received, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

In a preadjudication April 2010 letter, the RO provided notice to the Veteran regarding the information and evidence necessary to substantiate his claims, to include the need to submit new and material evidence to reopen a previously denied claim.  Additionally, the letter provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), VA treatment records, private treatment records, and statements of the Veteran.  

The Board notes the Veteran's request, through his representative, for a VA examination to support his claim.  New and material evidence has not been submitted to reopen the Veteran's claim for service connection for a low back disability.  Accordingly, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection for a back condition was initially denied in a February 1957 rating decision.  The Veteran was notified of that decision and his appellate rights in a letter dated that month, but he did not appeal.  New and material evidence was not received during the appeal period.  Accordingly, the February 1957 decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

In a September 2001 rating decision, the RO denied the Veteran's request to reopen the 1957 rating decision based on new and material evidence.  The Veteran was notified of that decision and his appellate rights in a letter dated that month, but he did not appeal.  New and material evidence was not received during the appeal period.  Accordingly, the September 2001 decision is also final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Furthermore, the U.S. Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist.  Id.

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the September 2001 RO decision included STRs, and private treatment records showing post-service treatment for a low back disability.  The RO declined to reopen the Veteran's claim for service connection for a low back disability, stating that there was no new and material evidence that the Veteran had a low back disability that was incurred in or aggravated by service.  The RO further noted that the military record is clear that there was no injury in service and that the Veteran's low back disability pre-existed service.

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claim of service connection for a low back disability.  The evidence received since the prior final denial includes the claim to reopen, statements from the Veteran and his representative, VA treatment records, and private medical records.  The Veteran has stated that a sergeant pulled his leg during physical training in service, causing his low back disability.  The Veteran's representative has argued that the Veteran had a pre-existing back disability that was aggravated in service.  VA and private medical records submitted since the last final denial show continuing treatment for a low back disability.

The Board notes that this evidence was not previously of record.  However, the Board finds that this evidence does not relate to an unestablished fact necessary to substantiate the claim nor is there a reasonable possibility that this evidence, when considered with the evidence previously of record, would aid in substantiating a claim.  

With regard to the newly submitted private medical records and the Veteran's representative's statements, the Board finds that this evidence is cumulative and redundant of the evidence of record at the time of the last final denial.  Prior to the last final denial, the Veteran had alleged (to private physicians and in his claims) that his back injury was caused or aggravated by service.  Additionally, the record contained private treatment records noting the Veteran's current back disability.  This evidence was considered and rejected in the prior denials and is thus cumulative or redundant of information and evidence previously considered and is therefore not new.  38 C.F.R. § 3.156(a).  

The Veteran's recent statements that his leg was pulled by a sergeant during service causing his injury were not considered at the time of the last final denial.  Accordingly, his statements are new evidence in that he had not made the argument prior to the last final denial.  However, although the credibility of the statements are presumed under Justus, the Veteran is not competent to address the complex medical question of the etiology of his spine condition.  Moreover, inasmuch as these statements raise new arguments based upon the existing medical evidence, these statements standing alone do not constitute new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 267 (2006) (the presentation of new arguments based on evidence already of record as of the previous decision does not constitute new evidence).  

In short, as the evidence submitted since the prior final denial is cumulative and redundant of the evidence previously of record, and does not raise a reasonable possibility of substantiating the claim, the requirements of 38 C.F.R. 3.156(a) have not been met, and the previously denied claim is not reopened.  


ORDER

New and material evidence has not been submitted, the claim of entitlement to service connection for a low back disability is not reopened, and the appeal is denied.


____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


